Exhibit 10.24
SECOND AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY)
     THIS SECOND AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY) (this
“Amendment”) made and entered into as of September 25, 2009, by and between:
PIPER JAFFRAY & CO., a Delaware corporation (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”); has reference to the
following facts and circumstances (the “Preambles”):
     A. Borrower and Lender entered into the Loan Agreement (Broker-Dealer VRDN
Facility) dated as of September 30, 2008 (as amended, the “Agreement”; all
capitalized terms used and not otherwise defined in this Amendment shall have
the respective meanings ascribed to them in the Agreement as amended by this
Amendment).
     B. The Agreement was amended previously, as described in the Amendment to
Loan Agreement (Broker-Dealer VRDN Facility) dated as of November 3, 2008; and
Borrower and Lender desire to further amend the Agreement in the manner
hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender hereby agree as follows:
     1. Preambles. The Preambles are true and correct, and, with the defined
terms set forth herein, are incorporated herein by this reference.
     2. Amendment to Agreement. The Agreement is amended effective as of
September 30, 2008, as follows:
(a) The definition of “Termination Date” in Section 1 of the Agreement is
deleted and replaced with the following:
     “Termination Date shall mean the earlier of September 30, 2010, or the date
on which this Agreement is terminated pursuant to Section 12.”
(b) The following new definitions of “LIBOR Rate” is added to Section 1 of the
Agreement in the correct alphabetical order:
     “LIBOR Rate shall mean the one-month LIBOR rate quoted by Lender from
Reuters Screen LIBOR01 Page or any successor thereto, which shall be that
one-month LIBOR rate in effect two (2) New York Banking Days prior to the first
day of each month, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation, such rate rounded up to the
nearest one-sixteenth percent and such rate to be reset monthly on the first day
of each month.”

  (c)  
Section 2 of the Agreement is deleted and replaced with the following:

     “2. Credit Facility. Borrower may request Advances and unless an Event of
Default has occurred and is continuing, Lender shall make the Advances so
requested, from time to time during the period from the date hereof until the
Termination Date. Interest shall accrue on each Advance as described in
Section 6 below. Lender will refuse to make any requested Advance to Borrower
that would cause the aggregate principal amount of: (a) the Advances outstanding
hereunder to exceed the Facility Amount; and (b) the Advances outstanding
hereunder to exceed the limits set forth the Borrowing Base; provided that in no
instance shall the principal amount of the Advances exceed the amount permitted
under any applicable law, regulation, rule or direction of any applicable
regulatory authority. Borrower may, upon five (5) Banking Days’ prior written
notice to Lender, terminate the credit facility hereunder at any time, or reduce
the Facility Amount from time to time; provided, however, that at no time shall
the Facility Amount be reduced to an amount less than the aggregate principal
balance of all outstanding Advances, and any such termination or reduction shall
be permanent and Borrower shall have no right to thereafter reinstate or
increase, as the case may be, the credit facility hereunder or the Facility
Amount.”

  (d)  
The first sentence of Section 6 of the Agreement is deleted and replaced with
the following:

 



--------------------------------------------------------------------------------



 



   
“Borrower shall pay interest to Lender on the aggregate unpaid principal amounts
of each Advance from time to time outstanding at an annual rate quoted by Lender
equal to the Applicable Margin plus the LIBOR Rate; provided that, if the
initial Advance priced at the LIBOR Rate occurs other than on the first day of
the month, the initial LIBOR Rate shall be that one-month LIBOR rate in effect
two (2) New York Banking Days prior to the date of the initial Advance priced at
the LIBOR Rate, which rate plus the Applicable Margin shall be in effect until
the first day of the following month.”

  (d)  
Section 10 of the Agreement is deleted and replaced with the following:

     “10. Minimum Regulatory Capital. Borrower shall at all times have
Regulatory Capital of at least $150,000,000 and shall have fifteen (15) days
from the date of receipt of any FOCUS Report which indicates that there is a
violation of this covenant to cure such violation; provided however no cure
period shall exist if any such violation is the direct result of a decrease in
total ownership equity (as reflected in Part II, line 30 of any such FOCUS
Report); and provided further, that Borrower shall not be required to maintain
said minimum Regulatory Capital requirement on any day if and to the extent
Borrower’s securities underwriting commitments cause Borrower to have Regulatory
Capital of less than said minimum Regulatory Capital requirement on or as of
such day, so long as the total number of such days when Regulatory Capital is
less than said minimum Regulatory Capital requirement does not exceed twenty
(20) cumulative days in any single fiscal year of Borrower.”
(e) Exhibit B and Exhibit C to the Agreement are deleted and replaced with
Exhibit B and Exhibit C attached hereto and incorporated by reference.
     3. References. All references in the Note, the Collateral Pledge Agreement,
and the other Credit Documents to “the Loan Agreement (Broker-Dealer VRDN
Facility)”, and any other references of similar import shall henceforth mean the
Agreement as amended by this Amendment.
     4. Full Force and Effect. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.
     5. Continuing Security. The Agreement, as hereby amended, and the Note,
are, and shall continue to be, secured by the Collateral Pledge Agreement.
     6. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of Borrower and Lender and their respective successors and
assigns, except that Borrower may not assign, transfer or delegate any of its
rights or obligations under the Agreement as amended by this Amendment.
     7. Representations and Warranties. Borrower hereby represents and warrants
to Lender that:
(a) the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and require no action by or in respect of, consent of
or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other person or entity;
(b) the execution, delivery and performance by Borrower of this Amendment do not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under or result in any violation of, the terms of the
Certificate or Articles of Incorporation or By-Laws of Borrower, any applicable
law, rule, regulation, order, writ, judgment or decree of any court or
governmental or regulatory body, instrumentality authority, agency or official
or any agreement, document or instrument to which Borrower is a party or by
which Borrower or any of its property or assets is bound or to which Borrower or
any of its property is subject;
(c) this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement

- 2 -



--------------------------------------------------------------------------------



 



of creditors’ rights generally and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law);
(d) all of the representations and warranties made by Borrower in the Agreement,
the Note, the Collateral Agreement, and the other Credit Documents are true and
correct in all material respects on and as of the date of this Amendment as if
made on and as of the date of this Amendment; and
(e) as of the date of this Amendment, Borrower is in compliance with all
provisions of the Agreement, the Note, the Collateral Agreement, and the other
Credit Documents.
     8. Inconsistency. In the event of any inconsistency or conflict between
this Amendment and the Agreement, the terms, provisions and conditions contained
in this Amendment shall govern and control.
     9. Conditions. Notwithstanding any provision contained in this Amendment to
the contrary, this Amendment shall not be effective unless and until Lender
shall have received:
     (a) this Amendment, duly executed by Borrower;
     (b) a Certificate of Secretary (with Resolutions), certified by the
Secretary of Borrower;
     (c) a certificate of good standing for Borrower issued by the Delaware
Secretary of State (or other evidence of good standing acceptable to Lender);
     (d) the advisory fee described in Exhibit C below; and
     (e) such other documents and information as reasonably required by Lender.
     IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of
the day and year first above written.
(SIGNATURES ON FOLLOWING PAGE)

- 3 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE-
SECOND AMENDMENT TO LOAN AGREEMENT (BROKER-DEALER VRDN FACILITY)

            Borrower:

PIPER JAFFRAY & CO.
      By:   /s/ Debbra L. Schoneman         Debbra L. Schoneman, Chief Financial
Officer        By:   /s/ Mary B. Swanson         Mary B. Swanson, Assistant
Treasurer              Lender:

U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Christopher Doering         Christopher Doering, Vice President 
           

- 4 -